Affirmed and Memorandum Opinion filed January 29, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00449-CR
                              NO. 14-12-00450-CR
                              NO. 14-12-00451-CR

                   LIONELL DEWAYNE WEST, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 23rd District Court
                           Brazoria County, Texas
                  Trial Court Cause Nos. 61391, 61828, 63825

                 MEMORANDUM                     OPINION


      Appellant pleaded guilty to two counts of evading arrest and one count of
unauthorized use of a vehicle and was placed on ten years’ probation in each case.
The State subsequently filed a motion to revoke probation, and appellant pleaded
not true to the allegations. After hearing evidence on the motion to revoke, the
trial court revoked appellant’s probation and sentenced him to ten years’
confinement in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a timely notice of appeal in each case.

      Appellant’s appointed counsel filed a brief in which he concludes each
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal in each case is wholly frivolous and without merit. Further, we find no
reversible error in the record. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed in each case.



                                       PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish - TEX. R. APP. P. 47.2(b)



                                          2
3